McMahon,
concurring: I agree with the result reached by the majority. Whether and to what extent deductions shall be allowed depends upon legislative grace; and only as there is clear provision therefor can a particular deduction be allowed. New Colonial Ice Co. v. Helvering, 292 U. S. 435; Helvering v. Inter-Mountain Life Insurance Co., 294 U. S. 686; and Lindley v. Commissioner, 2 Fed. Supp. 807. If there is any 'ambiguity or doubt as to whether Congress intended to permit a particular deduction, the rule that ambiguities are to- be resolved in favor of taxpayers does not apply. Helvering v. Inter-Mountain Life Insurance Co., supra. The most favorable view, from the standpoint of the petitioner, that can be correctly taken is that it is, at best, doubtful, in view of all the facts and circumstances here presented, whether Congress intended by the provisions of section 23 (a) of the Revenue Act of 1932 to permit deductions of the character here sought by the petitioner; and, as stated, such doubt may not be resolved in favor of the petitioner. There are no other statutory provisions which permit such deductions. There are none that require them. The better view is that, taking into consideration all statutory provisions that throw any light upon the subject, Congress did not intend to permit *845the deduction of any of the expenses involved in the instant proceeding. Questions of policy touching subjects of this character are reserved to Congress; and the wisdom, from the standpoint of sound public policy, of a policy which would open the door to deductions of the types in question here is, at best, so questionable that I am constrained to conclude that Congress never intended to give its sanction to such a policy. Statutory construction should lead to a sound result rather than a questionable one. It is to be presumed that the former was intended rather than the latter. Hence, none of the claimed deductions are allowable.-